Citation Nr: 0731236	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-00 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the reduction of the appellant's Dependents' 
Educational Assistance benefits under the provisions of 38 
U.S.C.A. Chapter 35, effective as of September 22, 2003, was 
proper, to include whether an overpayment of Dependents' 
Educational Assistance benefits under the provisions of 38 
U.S.C.A. Chapter 35 in the calculated amount of $1,062.86 was 
validly created.  

2.  Whether the appellant submitted a timely substantive 
appeal from the reduction of the appellant's Dependents' 
Educational Assistance benefits under the provisions of 38 
U.S.C.A. Chapter 35, effective as of September 22, 2003, to 
include whether an overpayment of Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
Chapter 35 in the calculated amount of $1,062.86 was validly 
created.  



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1963 to September 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision or decisions of uncertain 
date of the Muskogee, Oklahoma, Regional Office (RO) which 
reduced the appellant's Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35, 
effective as of September 22, 2003, and found that an 
overpayment of Dependents' Educational Assistance benefits 
under the provisions of 38 U.S.C.A. Chapter 35 in the 
calculated amount of $1,062.86 was validly created.  In March 
2004, the appellant submitted a notice of disagreement (NOD).  

The appellant was apparently informed of an overpayment of 
Dependents' Educational Assistance benefits under the 
provisions of 38 U.S.C.A. Chapter 35 in the calculated amount 
of $1,062.86 at some time after the notice or notices of 
reduction in Chapter 35 benefits.  

In May 2004, the RO issued a statement of the case (SOC) to 
the appellant.  In January 2005, the appellant submitted an 
Appeal to the Board (VA Form 9).  

In February 2005, the RO determined that the appellant had 
not submitted a timely substantive appeal.  In April 2005, 
the appellant submitted a NOD with the RO's February 2005 
determination relating to the timely filing of a substantive 
appeal.  In October 2006, the Board remanded the appellant's 
appeal to the RO for additional action which included issuing 
a SOC to the appellant which addressed the issue of whether 
the appellant had submitted a timely appeal from the 
reduction of the appellant's Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
Chapter 35, effective as of September 22, 2003, to include 
whether an overpayment of Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35 in 
the calculated amount of $1,062.86 was validly created.  The 
appellant did not subsequently submit a substantive appeal 
from the February 2005 RO determination.  


FINDINGS OF FACT

1.  In January 2005, the appellant submitted an Appeal to the 
Board (VA Form 9) from a RO decision or decisions which 
reduced the appellant's Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35, 
effective as of September 22, 2003, and found that an 
overpayment of Dependents' Educational Assistance benefits 
under the provisions of 38 U.S.C.A. Chapter 35 in the 
calculated amount of $1,062.86 was validly created was 
untimely.  

2.  In February 2005, the RO determined that the appellant's 
Appeal to the Board (VA Form 9) was not timely.  

3.  In April 2005, the appellant submitted a NOD with the 
RO's February 2005 determination.  

4.  In May 2007, the RO issued a SOC to the appellant which 
addressed the issue of whether the appellant's January 2005 
Appeal to the Board (VA Form 9) was timely.  

5.  The appellant did not subsequently submit a substantive 
appeal from the February 2005 RO determination.  


CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction over the issue of 
whether the reduction of the appellant's Dependents' 
Educational Assistance benefits under the provisions of 38 
U.S.C.A. Chapter 35, effective as of September 22, 2003, was 
proper, to include whether an overpayment of Dependents' 
Educational Assistance benefits under the provisions of 38 
U.S.C.A. Chapter 35 in the calculated amount of $1,062.86 was 
validly created.  38 U.S.C.A. § 7105 (West 2002).  

2.  The Board does not have jurisdiction over the issue of 
whether the appellant submitted a timely substantive appeal 
from the reduction of the appellant's Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
Chapter 35, effective as of September 22, 2003, to include 
whether an overpayment of Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35 in 
the calculated amount of $1,062.86 was validly created.  38 
U.S.C.A. § 7105 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Absent an adjudication, a NOD, a SOC, and a substantive 
appeal, the Board does not have jurisdiction over an 
appellant's claim.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. 
App. 279, 284 (1997); Shockley v. West, 11 Vet. App. 208 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has clarified that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

In January 2005, the appellant submitted an Appeal to the 
Board (VA Form 9) from a RO decision or decisions which 
reduced his Dependents' Educational Assistance benefits under 
the provisions of 38 U.S.C.A. Chapter 35, effective as of 
September 22, 2003, and found that an overpayment of 
Dependents' Educational Assistance benefits under the 
provisions of 38 U.S.C.A. Chapter 35 in the calculated amount 
of $1,062.86 was validly created was untimely.  In February 
2005, the RO determined that the appellant's Appeal to the 
Board (VA Form 9) was not timely.  In April 2005, the 
appellant submitted a NOD with the RO's February 2005 
determination.  In May 2007, the RO issued a SOC to the 
appellant which addressed the issue of whether the 
appellant's January 2005 Appeal to the Board (VA Form 9) was 
timely.  The appellant did not subsequently submit a 
substantive appeal from the February 2005 RO determination.  

Given these facts, the Board concludes that the specific 
steps required to confer jurisdiction over the appellant's 
appeal have not been satisfied.  In the absence of a timely 
substantive appeal from the RO's determinations that (1) the 
reduction of the appellant's Dependents' Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
Chapter 35, effective as of September 22, 2003, was proper 
and the overpayment of Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35 in 
the calculated amount of $1,062.86 was validly created and 
(2) the appellant's January 2005 Appeal to the Board (VA Form 
9) was untimely, the appellant's appeal must be dismissed.  
ORDER

The appellant's appeal is dismissed.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


